EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Roberto Fernandez on 12/15/21.
The application has been amended as follows (note: these are based on the claims as originally filed 8/6/20 as the claims filed 11/23/21 were not entered): 
In claim 1, after line of the claim ending in  “annular projection;”, insert as new paragraphs,
--a valve cartridge comprising a valve stem, the valve cartridge configured to be received within the yoke and partially contained within the handle;
wherein the handle is rotatably coupled to the valve stem while the handle connection system is coupled to the handle annular projection; and--.
Cancel claim 13.
In claim 14, line 1 of the claim, after “Claim”, change “13” to --1--.
In claim 15, line 1 of the claim, after “Claim”, change “13” to --1--.

In claim 20, line 1 of the claim, after “The”, change “nut of Claim 18” to --faucet of Claim 4--.
Insert new claim 21, --A faucet comprising:
a handle comprising:
an opening; and
a handle annular projection at least partially extending about the opening; and
a handle connection system configured to be partially contained within the opening, threadably coupled to a yoke, and selectively coupled to the handle annular projection, the handle connection system comprising:
a nut configured to be threadably coupled to the yoke, the nut comprising a first flange extending radially outward from the nut; and
a ring configured to be selectively coupled to the handle, the ring comprising a second flange configured to be at least partially separated from the handle by the first flange when the ring is coupled to the handle;
wherein the handle connection system is configured to facilitate rotation of the handle relative to the yoke while the handle connection system is threadably coupled to the yoke.--.
Insert new claim 22, --The faucet of Claim 21, wherein:
the ring is rotatable relative to the nut when the nut is threadably coupled to the yoke; and
the ring further comprises:

a handle connection system annular projection extending radially outward from the ring, the third flange and the handle connection system annular projection cooperating to form a handle connection system annular channel that is configured to receive a portion of the handle when the ring is coupled to the handle.--.
Insert new claim 23, --A faucet comprising:
a handle comprising:
an opening; and
a handle annular projection at least partially extending about the opening; and
a handle connection system configured to be partially contained within the opening, threadably coupled to a yoke, and selectively coupled to the handle annular projection, the handle connection system comprising a nut comprising:
a fitting portion configured to be threadably coupled to the yoke; and
a handle portion integrally formed with the fitting portion, the handle portion configured to be selectively coupled to the handle and at least partially separated from the fitting portion, the handle portion comprising a handle connection system annular projection that extends radially outward from the handle portion;
wherein the handle connection system is configured to facilitate rotation of the handle relative to the yoke while the handle connection system is threadably coupled to the yoke; and

Insert new claim 24, --The faucet of Claim 23, wherein:
the nut further comprises a support portion that is contiguous with the fitting portion and comprising a flange extending radially outward from the handle portion, the flange and the handle portion cooperating to form a handle connection system annular channel that is configured to receive a portion of the handle when the handle portion is coupled to the handle;
the handle portion comprises a first outer surface;
the handle connection system annular projection comprises:
a second outer surface contiguous with the first outer surface and is separated from the first outer surface by a first angle that is greater than 90 degrees and less than 180 degrees;
a third outer surface that is contiguous with the second outer surface and is separated from the second outer surface by a second angle that is greater than 180 degrees and less than three-hundred and sixth degrees; and
a fourth outer surface that is contiguous with the third outer surface and is separated from the third outer surface by a third angle that is greater than 180 degrees and less than three-hundred and sixty degrees; and
the first outer surface is separated from the support portion by a fourth angle that is equal to 90 degrees.--.





Reasons for Allowance
Claims 1-12, 14-15 and 20-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 1 is a faucet having the combination of a valve cartridge having a valve stem and is received within the yoke and partially contained within the handle with the handle is rotatably coupled to the valve stem while the handle connection system is coupled to the handle annular projection in combination with the rest of the device as cited in claim 1.  The primary reason for the allowance of claim 20 is a faucet having the combination of a nut threadably coupled to the yoke with the nut having a first flange extending radially outward from the nut with a ring coupled to the handle with the ring having a second flange partially separated from the handle by the first flange when the ring is coupled to the handle in combination with the rest of the device as cited in claim 20.  The primary reason for the allowance of claim 23 is a faucet having the combination of a fitting portion threadably coupled to the yoke with a handle portion integrally formed with the fitting portion and selectively coupled to the handle and partially separated from the fitting portion with the handle portion having a handle connection system annular projection that extends radially outward from the handle portion in combination with the rest of the device as cited in claim 23.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John Bastianelli/
Primary Examiner, Art Unit 3753
571-272-4921